Order filed March 8, 2022.




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-21-00738-CV
                                    ____________

                    IN THE INTEREST OF J.J.S., A CHILD


                       On Appeal from the 313th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2020-01794J

                                     ORDER

      A notice this court sent to appellant was returned to this court undelivered.
That notice was sent to the same address as counsel’s Anders brief. The court
ORDERS that counsel, within seven days of this order: (1) provide appellant’s last
known address, if it is different than the one counsel provided contemporaneously
with his Anders brief; and (2) inform this court if mail sent to that address has been
returned to counsel.

                                   PER CURIAM
Panel Consists of Chief Justice Christopher and Justices Bourliot and Spain.